In an action to recover damages for wrongful death, the plaintiff appeals from a judgment of the Supreme Court, Kings County (I. Aronin, J.), entered April 11, 2001, which, upon a jury verdict in favor of the defendants and against him on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court providently exercised its discretion in exclud*476ing certain evidence on the ground that it was irrelevant, collateral, or otherwise incompetent (see Coopersmith v Gold, 89 NY2d 957, 959; Feldsberg v Nitschke, 49 NY2d 636, 643). Furthermore, although an “ambulance call report” and a statement by an ambulance attendant were hearsay and, therefore, improperly admitted into evidence, the errors were harmless (see Rizzuto v Getty Petroleum Corp., 289 AD2d 217; Barracato v Camp Bauman Buses, 217 AD2d 677; Willinger v City of New Rochelle, 212 AD2d 526).
The plaintiff’s remaining contentions are without merit. Smith, J.P., Schmidt, Adams and Cozier, JJ., concur.